Citation Nr: 0518450	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right knee disability currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for a service-
connected back disability currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1987 until June 
1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

The issue of entitlement to an increased evaluation of a 
service-connected back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee disability is characterized by 
instability without evidence of definite pain, weakness or 
swelling.  

2.  A March 2003 x-ray indicates that there is arthritis in 
veteran's right knee 


CONCLUSION OF LAW

1.  The criteria for the assignment of an increased 
disability rating for the veteran's service-connected right 
knee disability are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5257 (2004).

2.  Beginning March 11, 2003 the criteria for an additional 
ten percent disability rating for arthritis of the right knee 
under Diagnostic Code 5003 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004); Esteban v. Brown, 6 Vet. App. 259, 
261(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The veteran was notified by the 
September 2003 SOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

In specific compliance with Quartuccio, a letter was sent to 
the veteran in August 2002 which was specifically intended to 
address the requirements of the VCAA.  The August 2002 letter 
from the RO explained in detail the evidence needed to 
substantiate his claim, such as private and VA medical 
records.  The letter advised the veteran that in order to 
receive an increased rating "the evidence must show the 
disability of ...right knee condition has increased in 
severity.  This can be shown by medical evidence or other 
evidence showing you have persistent of recurrent symptoms of 
disability."  Thus, this letter, along with the September 
2003 SOC not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
August 2002 letter, the veteran was informed that "VA must 
make reasonable efforts to help you evidence necessary to 
support your claim.  We will ...get...medical records, 
employment records or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its August 2002 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has them.  It's still your responsibility to support your 
claim with appropriate evidence"  In the August 2002 the 
veteran was also informed that he was responsible to sign a 
release to give VA the authority to request documents from 
private sources.  

The August 2002 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [See the August 2002 
letter, pages 1,2,3.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The August 2002 letter directed the 
veteran to "tell us about any additional information 
evidence that you want us to try and get for you" and 
further advised the veteran that he should "Send the 
information describing additional evidence or the evidence 
itself to" VA.  This manifestly complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

These documents properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate the claim, and they properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion VA would attempt to obtain 
on behalf of the veteran.  

The August 2002 letter expressly notified the veteran and his 
representative that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The fact that the veteran's claim was adjudicated 
by the RO in May 2003 prior to the expiration of the one-year 
period following the August 2002 VCAA notice, does not render 
the RO's notice invalid or inadequate.  The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  In this 
case, the notice sent to the veteran expressly notified him 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Additionally, throughout the course of this appeal, the 
veteran has submitted numerous statements in support of his 
claim as well as identifying private medical records which 
have been added to his VA claims folder.  

A review of the record reveals that the veteran was provided 
notice of the VCAA in August 2002, prior to the initial 
adjudication of this claim by rating decision in May 2003.  
See Pelegrini v. Principi, 17 Vet. App 412 (2004).  In any 
event, even if a timing error had occurred in the instant 
case, the Court recently held in Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005) that timing errors do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed immediately above, the claim was 
adjudicated after his receipt of VCAA notice and was 
subsequently readjudicated after the veteran was accorded 
ample opportunity to respond to VCAA notice.  The veteran 
himself has pointed to no prejudice resulting from the timing 
of the notice. 

Thus, the veteran received adequate notice regarding the 
evidence needed to substantiate his claim and which evidence 
the VA would obtain for him and which evidence he was 
expected to provide.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained.  The 
evidence of record includes the veteran's lay statements and 
argument by his representative.  The veteran and his 
representative have not indicated that there are any 
treatment records, either private or VA pertaining to the 
current condition of the veteran's knee.  During the course 
of the claim, the veteran was accorded a VA Compensation and 
Pension (C & P) examination, including x-rays in March 2003.  
Also of record is an October 2001 VA C& P examination.  

The veteran has been provided with ample opportunity to 
submit evidence and argument in support of his claim.  In his 
October 2003 appeal the veteran advised that he did not want 
a hearing.  See 38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.


The Merits of the Claim

The veteran contends that his right knee disorder is more 
severe than is contemplated by the currently assigned rating.  
While the Board finds that the preponderance of the evidence 
is against a granting of the appeal as to the currently 
assigned diagnostic code provisions, review of the record 
supports the assignment of an additional 10 percent 
disability rating for an additional knee disability.  To that 
extent, the claim will be granted.  

The law provides that disability evaluations are determined 
by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2004). The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004) [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2004) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2004).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The veteran seeks an increased evaluation for his service-
connected right knee disability, which has been rated by the 
RO as 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004) [Knee, other impairment of:  recurrent 
subluxation or lateral instability].  The medical evidence of 
record, specifically the October 2001 VA examination and the 
March 2003 VA examination each indicate that the condition of 
the veteran's knee is characterized nearly exclusively by 
instability.  This history is consistent with the assignment 
of Diagnostic Code 5257.  

The medical evidence therefore does not support the use of an 
alternate diagnostic code.  Specifically, there is no medical 
evidence of ankylosis, surgical history or compensable loss 
of range of motion that would allow for a rating of the 
veteran's disability under alternate criteria.  Additionally, 
the veteran has not suggested a more appropriate diagnostic 
code or disputed the use of Diagnostic Code 5257.  The Board 
therefore concludes that Diagnostic Code 5257 is the most 
appropriate in rating the veteran's service-connected right 
knee disability characterized by instability.

The medical evidence of record, including the March 2003 x-
ray which indicates osteoarthritic changes of the right knee, 
thus indicating consideration of the appeal under the Esteban 
rule and the VA General Counsel binding opinion that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability.  See VAOPGCPREC 23-97.  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability is evaluated as 30 % for a severe disorder; 20 % 
moderate for moderate symptoms and 
10% for a slight disorder.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

To warrant a 10 percent disability rating under Diagnostic 
Code 5257, the evidence must show knee impairment due to 
subluxation or lateral instability that is slight.  To 
warrant a 20 percent rating, the evidence must show moderate 
impairment, and to warrant a 30 percent rating, the evidence 
must show that the impairment is severe.  

The evidence is consistent with no more than a 10 percent 
disability rating on the basis of slight lateral instability 
of the veteran's right knee.  Specifically, in the October 
2001 VA examination report, the examiner noted "some" 
instability, specifically 10 millimeters of motion when the 
knee is at 90 degrees flexion and the veteran's foot is 
stabilized.  The examiner noted no unusual wear pattern, as 
would be indicative of an altered gate, in the veteran's 
shoes and further noted an absence of pain, weakness, 
swelling, redness or any ligament disorder.  In March 2003, 
the veteran reported no increase in the severity of his right 
knee condition stating that he "not concerned" about his 
knee.  There was no history of subluxation.  

Accordingly, the criteria for the assignment of a 30 percent 
disability rating due to "severe" impairment or of a 20 
percent disability rating due to "moderate" impairment have 
not been met or approximated.  Based on the medical evidence 
of record, the condition of the veteran's right knee most 
closely approximates the "slight" impairment as indicated 
by the currently assigned 10 percent disability rating.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca, supra.  The Court has held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Such is the case with Diagnostic Codes 5257.  
Accordingly, the provisions of 38 C.F.R. § 4.40 and § 4.45 
are not for consideration in this case.

It is possible for separate disabilities of a single joint to 
be separately rated.  
See 38 C.F.R. § 4.25 (2004); Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) [separate disabilities arising from a single 
disease entity are to be rated separately].  This is 
precisely what has occurred in this case.  As discussed in 
greater detail below, right knee arthritis has recently been 
identified by x-ray.  The Board believes that this arthritis 
may be separately rated under Diagnostic Code 5003; the other 
symptoms of the veteran's disability, specifically slight 
instability will continue to be rated under Diagnostic Code 
5257  

The March 2003 VA x-ray indicates an impression of mild 
osteoarthritic changes to the veteran's right knee.  Since 
there is x-ray evidence of arthritis in the right knee, the 
Board finds that the veteran's right knee disability should 
be afforded a separate evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Based on the diagnosis, history and current findings, 
reported above, that the veteran's arthritis and right knee 
instability comprise separate disabilities of the veteran's 
right knee and therefore assignment of a separate rating for 
the veteran's arthritis and other right knee disability is 
appropriate.  See 38 C.F.R. § 4.25; See Esteban, supra.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2003), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

This matter has not been adjudicated by the RO, nor does the 
evidence support a finding that such is raised by the record.  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not now have jurisdiction 
over the issue of an extraschedular rating for the service-
connected right knee disability.  See also Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In summary, for reasons and bases expressed above, the Board 
concludes that separate 10 percent disability ratings may be 
assigned under Diagnostic Codes 5257 and 5003 for the 
veteran's service-connected right knee disability.  To that 
extent, the benefit sought on appeal is allowed.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected right knee disability under 
Diagnostic Code 5257 is denied.

Entitlement to a separate disability evaluation of 10 percent 
for arthritis of the right knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

The veteran is also seeking entitlement to an increased 
rating for his service-connected lower back disorder 
currently evaluated as 40 percent disabling.  Essentially, he 
contends that his back condition has become more severe since 
his October 2001 rating examination.  For the reasons set out 
below, the Board has determined that a remand is in order.  

In March 2003, the RO referred the veteran for a VA 
examination.  The VA examination report notes that the 
examiner did not review the veteran's claims folder either 
before or after he examined the veteran.  Moreover, the 
examination reflects the veteran's report that his lumbar 
spine disability has increased in severity since his last VA 
examination in October 2001..  

In order for an examination to be adequate for rating 
purposes, each disability must be reviewed in the context of 
its history.  See 38 C.F.R. §§ 4.1, 4.41 (2004).  If an 
evaluation report does not provide sufficient detail of the 
disability, then the examination is deemed inadequate for 
rating purposes and it must be returned for further detail.  
See 38 C.F.R. § 4.2 (2004).  Because the examination afforded 
the veteran was accomplished without reference to the 
veteran's claims file and original history of the in-service 
injury, the Board concludes that further development is 
needed.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder). 

Additionally, the veteran has asserted that the severity of 
his condition has worsened since his prior VA examination 
which was completed in October 2001, nearly four years ago.  
It has been held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Finally, as noted above, the criteria used to evaluate the 
lumbar spine disability at the time of March 2003 examination 
have been changed.  Based on the change in the rating 
criteria, the inadequacy in the March 2003 examination and 
the indication of a change in the veteran's condition since 
the October 2001 examination, the Board concludes that the 
veteran should be afforded an examination to evaluate his 
current disability in light of the revised criteria.  

During the pendency of this appeal the applicable rating 
criteria for the veteran's lumbar spine disability have been 
amended.  Effective September 23, 2002, VA revised the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome, Diagnostic Code 5293. See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Effective September 26, 2003, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine. See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The last AOJ 
adjudication of this matter occurred on September 24, 2003.  
As such, the AOJ has not considered the revised rating 
criteria in evaluating the veteran's service-connected lumbar 
spine disability. 

The veteran has not received notice of the changes to the 
general rating formula for diseases and injuries of the spine 
which became effective as of September 26, 2003.  Before the 
Board can adjudicate this issue, the veteran must be notified 
of the revised regulations.  Under these circumstances, it 
would potentially be prejudicial to the claimant if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1  The VBA should then schedule the 
veteran for a physical examination in 
order to determine the current nature and 
severity of the service-connected lumbar 
spine disability.  The veteran's VA 
claims folder should be forwarded to the 
examiner for review in connection with 
the examination, and the examiner should 
acknowledge such receipt and review.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder. 

2.  VBA should then review the evidence 
of record, including any additional 
evidence obtained, and readjudicate the 
veteran's claim for an increased rating 
for his service-connected lumbar spine 
disability.  If the claim remains denied, 
VBA should provide the veteran with a 
supplemental statement of the case (SSOC) 
which includes the revised spine 
regulations.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


